Exhibit 10.32

Form of

AMENDED AND RESTATED RESTRICTED STOCK UNIT AWARD AGREEMENT

T.Albani

PURSUANT TO THE

BARNES GROUP INC.

STOCK AND INCENTIVE AWARD PLAN

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933.

RESTRICTED STOCK UNIT AWARD AGREEMENT executed in duplicate as of October 22,
2008 (the “Grant Date”), between Barnes Group Inc., a Delaware corporation (the
“Company”), and Thomas J. Albani, a member of the Board of Directors of the
Company (the “Holder”)(the “RSU Agreement”), as amended and restated on
December 31, 2008, effective January 1, 2009 (the RSU Agreement as so amended
and restated being hereafter referred to as “the Agreement” or “this
Agreement”).

The terms and conditions of the Agreement are set forth herein and shall apply
on and after January 1, 2009. For the avoidance of doubt, and any provision of
this Agreement to the contrary notwithstanding, if any provision of this
Agreement would change the time or form of payment of any amount that is payable
under the RSU Agreement, such provision shall “apply only to amounts that would
not otherwise be payable in 2008” within the meaning of paragraph .02 of §3 of
Notice 2006-79 as modified by Section 3.01(B)(1) of Notice 2007-86, and shall be
administered, interpreted and construed accordingly.

In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan as amended and in effect from time to time on and after the Grant
Date (the “Plan”), the Compensation and Management Development Committee of the
Company’s Board of Directors (the “Committee”) has authorized the execution of
this Agreement and issuance of shares pursuant thereto.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.

GRANT OF RESTRICTED STOCK UNIT AWARD. Subject to the terms, conditions and
restrictions set forth in this Agreement and the Plan, the Company hereby grants
to the Holder an award of              restricted stock units (each a
“Restricted Stock Unit” and, collectively, the “Award”). The Award entitles the
Holder to receive, without payment to the Company and at the applicable time or
times provided by Section 6 hereof (if any), a

 

Page 1 of 12



--------------------------------------------------------------------------------

 

number of shares of common stock, par value $.01 per share, of the Company
(“Common Stock”), equal to the number of the Restricted Stock Units (if any)
that become non-forfeitable pursuant to Section 4 hereof, subject, however, to
Section 5 and the other provisions of this Agreement. The Award also entitles
the Holder to be paid Dividend Equivalents on the terms and subject to the
conditions set forth in Section 2. In no event shall the Holder acquire any
rights under this Agreement unless the Holder executes and delivers to the
Company, no later than 60 days after the Grant Date, a counterpart of the RSU
Agreement duly countersigned by the Holder.

 

2. DIVIDEND EQUIVALENTS.

On each date on which a dividend (other than a Common Stock dividend) is paid to
the holders of Common Stock the record date of which falls during the period
commencing on the Grant Date and ending on the first date on which all of the
Restricted Stock Units have either been forfeited pursuant to Section 5 or paid
pursuant to Section 6 (a “Dividend Payment Date”), the Company shall pay the
Holder an amount of money (“Dividend Equivalents”) determined by multiplying
(i) the number of the Restricted Stock Units (if any) that were neither
forfeited nor paid on or before such dividend record date, times (ii) the
dividend per share paid on such Dividend Payment Date. However, if the dividend
is paid in property other than cash or Common Stock, the amount of money to be
paid to the Holder in respect of such dividend shall be determined by
multiplying (A) the number of the Restricted Stock Units (if any) that were
neither forfeited nor paid on or before such dividend record date, times (B) the
fair market value on such Dividend Payment Date of the property that was paid
per share of Common Stock as a dividend on such Dividend Payment Date. For the
avoidance of doubt, the Holder’s entitlement to be paid Dividend Equivalents
pursuant to the first or second sentence of this Section 2 is contingent on the
Holder’s service as a director of the Company continuing until the record date
of such Dividend Equivalents, except that if a dividend record date occurs after
the Restricted Stock Units become non-forfeitable within the meaning of
Section 4 and before shares are delivered in payment of such Restricted Stock
Units pursuant to Section 6, the Holder’s entitlement to be paid Dividend
Equivalents for such record date pursuant to the first or second sentence of
this Section 2 is contingent on the Holder’s service as a director of the
Company continuing until the date on which the Restricted Stock Units become
non-forfeitable within the meaning of Section 4.

 

3.

RESTRICTIONS ON AWARD. In no event (a) may the Holder sell, exchange, transfer,
assign, pledge, hypothecate, mortgage or dispose of the Award or any interest
therein, nor (b) shall the Award or any interest therein be subject to
anticipation, attachment, garnishment, levy, encumbrance or charge of any
nature, voluntary or involuntary, by operation of law or otherwise. Any attempt,
whether voluntary or involuntary, to sell, exchange, transfer, assign, pledge,
hypothecate, mortgage, dispose, anticipate, attach, garnish, levy upon, encumber
or charge the Award or any interest therein shall be null and void and the other
party to the transaction shall not obtain any rights to or interest in the
Award. The foregoing provisions of this Section 3 shall not prevent the Award or
any Restricted Stock Unit from being forfeited pursuant to the terms and
conditions of this

 

Page 2 of 12



--------------------------------------------------------------------------------

 

Agreement, and shall not prevent the Holder from designating a Beneficiary to
receive the Award in the event of his or her death in accordance with
Section 2(d) of the Plan. Any such Beneficiary shall receive the Award subject
to all of the terms, conditions and restrictions set forth in this Agreement,
including but not limited to the forfeiture provisions set forth in Section 5.

 

4. VESTING OF RESTRICTED STOCK UNITS.

 

  (a) Normal Vesting. Subject to Sections 4(b), (d) and (e) and Section 5, the
Restricted Stock Units will become non-forfeitable on the third anniversary of
the Grant Date, provided that the Holder’s service as a director of the Company
continues until the anniversary in question.

 

  (b) Acceleration of Vesting in Event of Death or Disability. Notwithstanding
Section 4(a) but subject to Section 5, if the Holder’s service as a director of
the Company continues until his death or Disability occurs (and irrespective of
whether a “Separation from Service” (as hereafter defined) occurs at the time of
such Disability), then any Restricted Stock Units that did not become
non-forfeitable in accordance with the other provisions of this Section 4 before
the date on which his death or Disability occurs shall become non-forfeitable on
that date. For purposes of this Agreement, (i) “Disability” shall have the
meaning set forth in Treasury Regulation section 1.409A-3(i)(4)(i), and (ii) a
“Separation from Service” shall mean a “separation from service with the service
recipient” within the meaning of Treasury Regulation Section 1.409A-1(h)(2)(i),
where the “service recipient” means the Company and all corporations and trades
or businesses with which the Company would be considered a single employer under
Section 414(b) or Section 414(c) of the Internal Revenue Code of 1986, as
amended (as determined in accordance with the first sentence of Treasury
Regulation section 1.409A-1(h)(3)), and where a “separation from service” is
determined in accordance with Treasury Regulation Section 1.409A-1(h)(5) (if
applicable).

 

  (c) [LEFT BLANK INTENTIONALLY]

 

  (d) Acceleration of Vesting in Event of Change in Control. Notwithstanding
Section 4(a) but subject to Section 5, if the Holder’s service as a director of
the Company continues until the date, if any, on which a “change in control
event” with respect to the Holder (within the meaning of Treasury Regulation
section 1.409A-3(i)(5)(i) & (ii)) occurs on or after the date on which a Change
in Control (as defined in the Plan) occurs, any of the Restricted Stock Units
that are not non-forfeitable when such “change in control event” occurs shall
immediately become non-forfeitable. Any such “change in control event” that
occurs on or after the date on which a Change in Control (as defined in the
Plan) occurs is hereafter referred to as a “409A Change in Control Event”.

 

Page 3 of 12



--------------------------------------------------------------------------------

  (e) Additional Vesting Provisions. Any provision above of this Section 4 to
the contrary notwithstanding, a Restricted Stock Unit shall not become
non-forfeitable pursuant to this Section 4 if, prior to the date (if any) on
which such Restricted Stock Unit would become non-forfeitable pursuant to this
Section 4, such Restricted Stock Unit was forfeited pursuant to Section 5(c).
Any provision of this Agreement to the contrary notwithstanding, in no event
shall the number of Restricted Stock Units that become non-forfeitable pursuant
to this Agreement or any provision thereof exceed in the aggregate 100% of the
Restricted Stock Units unless the excess is attributable solely to an adjustment
referred to in Section 7 of this Agreement or Section 10 of the Plan.

 

5. FORFEITURE OF RESTRICTED STOCK UNITS.

 

  (a) Any Restricted Stock Units that have not become non-forfeitable pursuant
to Section 4 above on or before the date on which the Holder’s service as a
director of the Company terminates shall be forfeited as of that date, and all
of the Holder’s rights and interest in and to such forfeited Restricted Stock
Units shall thereupon terminate without payment of consideration by the Company.
No Award or other amount payable to the Holder shall be reduced by the amount of
any dividend equivalents previously paid to the Holder with respect to the
forfeited Restricted Stock Units.

 

  (b) [LEFT BLANK INTENTIONALLY]

 

  (c)

If the Holder, at any time before all of the Restricted Stock Units become
non-forfeitable within the meaning of Section 4: (i) directly or indirectly,
whether as an owner, partner, shareholder, consultant, agent, employee, investor
or in any other capacity, accepts employment with, renders services to or
otherwise assists any other business which competes with the business conducted
by the Company or any of its Subsidiaries, during the Holder’s last two years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hires
or solicits or arranges for the hiring or solicitation of any employee of the
Company or any of its Subsidiaries on behalf of any business or enterprise other
than the Company or a Subsidiary, or encourages any such employee to leave such
employment; (iii) uses, discloses, misappropriates or transfers confidential or
proprietary information concerning the Company or any of its Subsidiaries
(except as required by the Holder’s work responsibilities with the Company or
any of its Subsidiaries); or (iv) is convicted of a crime against the Company or
any of its Subsidiaries; or (v) engages in any activity in violation of the
policies of the Company or any of its Subsidiaries, including without limitation
the Company’s Code of Business Ethics and Conduct, or, at any time, engages in
conduct adverse to the best interests of the Company or any of its Subsidiaries;
then should any of the foregoing events occur, any Restricted Stock Units that
have not theretofore become non-forfeitable within the meaning of Section 4
shall be forfeited unless the Committee (other than the Holder, if s/he is a
member thereof), in its sole discretion, elects otherwise. The provisions of
this Section 5(c) are in

 

Page 4 of 12



--------------------------------------------------------------------------------

 

addition to any other agreements related to non-competition, non-solicitation
and preservation of Company confidential and proprietary information entered
into between the Holder and the Company, and nothing herein is intended to
waive, modify, alter or amend the terms of any such other agreement.

 

  (d) By executing the RSU Agreement, the Holder irrevocably consents to any
forfeiture of Restricted Stock Units required or authorized by this Agreement.

 

6. ISSUANCE OF SHARES. If a Restricted Stock Unit becomes non-forfeitable within
the meaning of Section 4, a share of Common Stock shall be credited to a book
entry account with the Company’s transfer agent in the name of the Holder (or,
in the event of the death of the Holder, in the name of the Holder’s
Beneficiary) in payment of such Restricted Stock Unit on the date on which the
Restricted Stock Unit becomes non-forfeitable within the meaning of Section 4 or
within thirty (30) days thereafter (which date during that 31 day period shall
be determined by the Company). For the avoidance of doubt, a Restricted Stock
Unit becomes non-forfeitable within the meaning of Section 4 on the earliest of
(a) the specified date set forth in Section 4(a) above, (b) the date on which
the Holder’s death occurs, as provided in Section 4(b) above, (c) the date on
which the Holder’s Disability occurs, as provided in Section 4(b) above, or
(d) the date on which a 409A Change in Control Event occurs, as provided in
Section 4(d) above; provided, in the case of each of the foregoing, that the
Holder’s service as a director of the Company continues until the date in
question. In lieu of crediting any such share to a book entry account with the
Company’s transfer agent, at the election of the Holder (or, in the event of the
death of the Holder, of the Holder’s Beneficiary), a stock certificate
representing such share shall be delivered to the Holder (or, in the event of
the death of the Holder, to the Holder’s Beneficiary) as soon as practicable
after the Company’s receipt of the Holder’s (or Beneficiary’s) election;
provided that the share is issued to the Holder (or, in the event of the death
of the Holder, to the Beneficiary of the Holder), either by means of a book
entry or stock certificate, on the date on which the Restricted Stock Unit
becomes non-forfeitable within the meaning of Section 4 or within thirty
(30) days thereafter. All shares of Common Stock issued under this Agreement
will be duly authorized, validly issued, fully paid and non-assessable.

Notwithstanding the preceding provisions of this Section 6 or any other
provision of this Agreement to the contrary, if the Holder is a specified
employee (within the meaning of Treasury Regulation section 1.409A-1(i)) on the
date of a Separation from Service, any payment to be made pursuant to this
Agreement that constitutes deferred compensation that is subject to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and that is to be
paid due to a Separation from Service during the six month period following a
Separation from Service (a “Delayed Payment”) shall not be paid during that six
month period but shall instead be accumulated and paid on the first day of the
seventh month following the date of the Separation from Service (or, if earlier,
within 14 days after the death of the Holder)(the “Delayed Payment Date”). For
the avoidance of doubt, the preceding sentence shall apply to any payment (and
only to any payment) pursuant to this Agreement to which Code
Section 409A(a)(2)(B)(i) (relating to specified employees)

 

Page 5 of 12



--------------------------------------------------------------------------------

applies, and shall not apply to any payment that is not subject to Code
Section 409A as a result of Treasury Regulation section 1.409A-1(b)(4) (relating
to short-term deferrals) or otherwise. Also for the avoidance of doubt, any
Delayed Payment shall accrue Dividend Equivalents pursuant to the first or
second sentence of Section 2 until it is paid pursuant to the preceding
provisions of this Section 6, which Dividend Equivalents shall be accumulated
and deemed reinvested in additional Restricted Stock Units at Fair Market Value
on the Dividend Payment Date of such Dividend Equivalents (which additional
Restricted Stock Units may also accrue Dividend Equivalents pursuant to the
first or second sentence of Section 2) and which shall be paid (in money) on the
Delayed Payment Date based on the Fair Market Value of such additional
Restricted Stock Units on the Delayed Payment Date. The Holder’s right to any
series of payments of Restricted Stock Units or Dividend Equivalents pursuant to
this Agreement shall be treated as a right to a series of separate payments
within the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii), including
without limitation for purposes of the short-term deferral rule set forth in
Treasury Regulation section 1.409A-1(b)(4).

 

7. CAPITAL ADJUSTMENTS. In addition to any other adjustments that may be made
pursuant to Section 10 of the Plan, (a) if the number of outstanding shares of
Common Stock of the Company is changed as a result of a stock dividend, stock
split, reverse stock split or the like without additional consideration to the
Company, the number of Restricted Stock Units shall be adjusted to correspond to
the change in the outstanding shares of Common Stock, and (b) in the case of any
reorganization or recapitalization of the Company (by reclassification of its
outstanding Common Stock or otherwise), or its consolidation or merger with or
into another corporation, or the sale, conveyance, lease or other transfer by
the Company of all or substantially all of its property, pursuant to any of
which events the then outstanding shares of Common Stock are combined, or are
changed into or become exchangeable for other shares of stock or property, the
Holder shall be entitled to earn and receive, in lieu of the shares that s/he
would otherwise be entitled to earn and receive pursuant to the Award and
without any payment, the shares of stock or property which the Holder would have
received upon such reorganization, recapitalization, consolidation, merger, sale
or other transfer, if immediately prior thereto s/he had owned the shares that
s/he would otherwise be entitled to earn and receive pursuant to the Award and
had exchanged such shares in accordance with the terms of such reorganization,
recapitalization, consolidation, merger, sale or other transfer. Any provision
of this Section 7 to the contrary notwithstanding, no adjustments may be made
pursuant to this Section 7 or Section 10 of the Plan that would prevent the
amounts payable hereunder from being “objectively determinable” within the
meaning of Treasury Regulation section 1.409A-3(i)(1).

 

8. TAXES AND WITHHOLDING. The Company shall have the right, in its discretion,
to deduct from any dividend equivalents payable pursuant to Section 2, and from
any shares to be issued pursuant to Section 6, cash and/or shares, valued at
Fair Market Value on the date of payment, in an amount necessary to satisfy all
Federal, state and local taxes required by law to be withheld with respect to
such dividend equivalents and/or shares, and the Holder may be required to pay
to the Company prior to delivery of certificates representing such shares and
prior to such shares being credited to a book entry account in the Holder’s
name, the amount of any such taxes.

 

Page 6 of 12



--------------------------------------------------------------------------------

9. COMPLIANCE WITH LAW. The Company will make reasonable efforts to comply with
all applicable federal and state securities laws. However, the Company will not
issue any shares or other securities pursuant to this Agreement if their
issuance would result in a violation of any such law. If at any time the
Committee (other than the Holder, if s/he is a member thereof) shall determine,
in its discretion, that the listing, registration or qualification of any shares
subject to this Award upon any securities exchange or under any state or Federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting of this
Award or the issue of shares hereunder, no rights under the Award may be
exercised and shares of Common Stock may not be issued pursuant to the Award, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee and any delay caused thereby shall in no way affect
the dates of vesting or forfeiture of the Award.

 

10. RELATION TO OTHER BENEFITS. The benefits received by the Holder under this
Agreement will not be taken into account in determining any other benefits to
which the Holder may be entitled under any benefit or compensation plan
maintained by the Company.

 

11. AMENDMENTS; INTEGRATED AGREEMENT. This Agreement may only be amended in a
writing signed by the Holder and an officer of the Company duly authorized to do
so. This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.

 

12. RELATION TO PLAN; INTERPRETATION. The Award is granted under the Plan, and
the Award and this Agreement are each subject to the terms and conditions of the
Plan, which are hereby incorporated in this Agreement by reference. In the event
of any inconsistent provisions between this Agreement and the Plan, the
provisions of the Plan control. Capitalized terms used in this Agreement without
definition have the meanings assigned to them in the Plan. References to
Sections are to Sections of this Agreement unless otherwise noted. The titles to
Sections of this Agreement are intended solely for convenience and no provision
of this Agreement is to be construed by reference to the title of any Section.

 

13.

NO IMPLIED PROMISES. By accepting the Award and executing this Agreement, the
Holder recognizes and agrees that the Company, its stockholders and its
Subsidiaries, and each of their officers, directors, agents and employees,
including but not limited to the Board of Directors of the Company and the
Committee, in their oversight or conduct of the business and affairs of the
Company and its Subsidiaries, or, in the exercise by the Company’s stockholders
of their voting rights, may in good faith act or omit to act, or cause

 

Page 7 of 12



--------------------------------------------------------------------------------

 

the Company and/or a Subsidiary to act or omit to act, in a manner that will,
directly or indirectly, prevent all or part of the Restricted Stock Units from
becoming non-forfeitable. No provision of this Agreement shall be interpreted or
construed to impose any liability upon the Company, any stockholder of the
Company, any Subsidiary, or any officer, director, agent or employee of the
Company or any Subsidiary, or the Board or the Committee, for any forfeiture of
Restricted Stock Units that may result, directly or indirectly, from any such
action or omission, or shall be interpreted or construed to impose any
obligation on the part of any such entity or person to refrain from any such
action or omission.

 

14. NOTICES. Any notice hereunder by the Holder shall be given to the Committee
in writing and such notice by the Holder hereunder shall be deemed duly given or
made only upon receipt by the Corporate Secretary at Barnes Group Inc., P. O.
Box 489, 123 Main Street, Bristol, Connecticut 06011-0489, U.S.A., or at such
other address as the Company may designate by notice to the Holder. Any notice
to the Holder shall be in writing and shall be deemed duly given if delivered to
the Holder in person or mailed or otherwise delivered to the Holder at such
address as the Holder may have on file with the Company from time to time.

 

15. INTERPRETATION AND DISPUTES. The Committee (other than the Holder, if s/he
is a member thereof) shall interpret and construe this Agreement and make all
determinations thereunder, and any such interpretation, construction or
determination by the Committee shall be binding and conclusive on the Company
and the Holder and on any person or entity claiming under or through either of
them.

Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Corporate Secretary of the Company within
thirty (30) days of the date of the Committee’s interpretation or construction.
The mediation process shall conclude upon the earlier of: (a) the resolution of
the dispute; (b) a determination by either the mediator or one or more of the
parties that all settlement possibilities have been exhausted and there is no
possibility of resolution; or (c) thirty (30) days have passed since the filing
of a request to mediate with the AAA. A party who has previously submitted a
dispute to mediation, and which dispute has not been resolved, may submit such
dispute to binding arbitration pursuant to the rules of the AAA. Any arbitration
proceeding for such dispute must be initiated within fourteen (14) days from the
date that the mediation process has concluded. The prevailing party shall
recover its costs and reasonable attorney’s fees incurred in such arbitration
proceeding. The Holder and the Company specifically understand and agree that
the failure of a party to timely initiate a proceeding hereunder shall bar the
party from any relief or other proceeding and any such dispute shall be deemed
to have been finally and completely resolved. All mediation and arbitration
proceedings shall be conducted in Bristol, Connecticut or such other location as
the Company may determine and the Holder agrees that no objection shall be made
to such jurisdiction or venue, as a forum non conveniens or otherwise. The
arbitrator’s authority shall be limited to resolution of the legal

 

Page 8 of 12



--------------------------------------------------------------------------------

disputes between the parties and the arbitrator shall not have authority to
modify or amend this Agreement or the Committee’s interpretation or construction
thereof, or abridge or enlarge rights available under applicable law. Any court
with jurisdiction over the parties may enforce any award made hereunder.

 

16. GENERAL.

 

  (a) Nothing in this Agreement shall confer upon the Holder any right to
continue in the service of the Company or any Subsidiary, or shall limit in any
manner the right of the Company, its stockholders or any Subsidiary to terminate
the service of the Holder or adjust the compensation of the Holder.

 

  (b) The Holder shall have no rights as a stockholder with respect to any
shares that may be issued or transferred pursuant to this Agreement until the
date of issuance to the Holder of a stock certificate for the shares or the date
of entry of a credit for the shares in a book entry account in the Holder’s
name.

 

  (c) This Agreement shall be binding upon the successors and assigns of the
Company and upon any Beneficiary of the Holder referred to in Section 2(d) of
the Plan.

 

  (d) Any waiver by a party of another party’s performance of, or compliance
with, a term or condition of this Agreement shall not operate, or be construed,
as a waiver of any subsequent failure by such other party to perform or comply.

 

  (e) Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

  (f) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

 

17. CODE SECTION 409A. Any dividend equivalents and shares that may be earned
pursuant to this Agreement are intended to qualify as short-term deferrals under
Treasury Regulation section 1.409A-1(b)(4), or are intended to meet the
requirements of Section 409A(a)(2), (3) and (4) of the Code, so that none of the
dividend equivalents and shares that may be earned pursuant to this Agreement
will be includible in the Holder’s federal gross income pursuant to
Section 409A(a)(1)(A) of the Code. The Award and this Agreement shall be
administered, interpreted and construed to carry out such intention, and any
provision of this Agreement that cannot be so administered, interpreted and
construed shall to that extent be disregarded. However, the Company does not
represent, warrant or guarantee that any dividend equivalents or shares that may
be earned pursuant to this Agreement will not be includible in the Holder’s
federal gross income pursuant to Section 409A(a)(1)(A) of the Code, nor does the
Company make any other representation, warranty or guaranty to the Holder as to
the tax consequences of the Award or this Agreement.

 

Page 9 of 12



--------------------------------------------------------------------------------

18. CONSENT TO CERTAIN AMENDMENTS.

 

  (a) By executing the RSU Agreement, the Holder hereby irrevocably
(i) authorizes the Committee or the Board of Directors of the Company (the
“Board”), on or before December 31, 2008 or such later date(s), if any, to which
the December 31, 2008 documentary compliance date set forth in paragraph .01 of
section 3 of IRS Notice 2006-79 as modified by section 3.01(B)(1) of IRS Notice
2007-86 is hereafter extended (the “409A Documentary Compliance Date”), to amend
the RSU Agreement and any “Prior Non-Grandfathered Compensation Arrangement” as
defined in Section 18(b) below, in any respect that the Committee or the Board
determines to be necessary or advisable to ensure that none of the compensation
that may be earned (or may have been earned) pursuant to the RSU Agreement or
the Prior Non-Grandfathered Compensation Arrangement will be includible in the
Holder’s federal gross income pursuant to Section 409A(a)(1)(A) of the Code, and
(ii) consents in advance to any and all such amendments of the RSU Agreement and
any Prior Non-Grandfathered Compensation Arrangement, and (iii) consents in
advance to any amendment of the Plan that the Board hereafter adopts on or
before the 409A Documentary Compliance Date to ensure that awards granted under
the Plan on or before that Date will not be includible in any service provider’s
federal gross income pursuant to that Section of the Code, and (iv) agrees that
the Holder’s consent to any such amendments of the RSU Agreement, any Prior
Non-Grandfathered Compensation Arrangement and the Plan shall be as effective as
if such amendments were fully set forth herein, and (v) waives any right he may
have to consent to the amendment in question if for any reason the Holder’s
consent to any of the aforementioned amendments is not legally effective.

 

  (b)

For purposes of Section 18(a) above, a “Prior Non-Grandfathered Compensation
Arrangement” means any compensation arrangement between the Company and the
Holder that was entered into before the Grant Date (whether or not paid in full
before the Grant Date) except to the extent that the compensation payable (or
paid) under such arrangement is “grandfathered” from Section 409A of the Code
(i.e., is compensation with respect to which Section 409A of the Code is not
effective, according to Q&A-16 of IRS Notice 2005-1 or any other published IRS
guidance). In no event shall an arrangement that is grandfathered from
Section 409A in the absence of this Section 18 be deemed to be a Prior
Non-Grandfathered Compensation Arrangement within the meaning of Section 18(a).
The Holder recognizes and agrees that Prior Non-Grandfathered Compensation
Arrangements include, but may not be limited to, (i) any stock option or
restricted stock unit award that the Company granted to the Holder after
December 31, 2004 under the Plan, and (ii) any restricted stock unit award that
the Company granted to the Holder before December 31, 2004 (whether under the
Plan or otherwise) that was outstanding and unvested on that date, and (iii) any
non-qualified deferred

 

Page 10 of 12



--------------------------------------------------------------------------------

 

compensation plan, such as the Company’s Directors’ Deferred Compensation Plan
and Non-Employee Director Deferred Stock Plan, if and to the extent that the
Holder accrued benefits or vested in benefits under such plan after that date.

 

  (c) The Holder agrees that, if at any time during the 12-month period ending
on any “specified employee identification date”, which shall be December 31, the
Holder is an employee in Salary Grade 20 or above or meets the requirements of
Code section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Code section 416(i)(5)), the Holder
shall be treated as a “Specified Employee” within the meaning of Code
Section 409A and Treasury Regulation section 1.409A-1(i) (or other similar or
successor provisions)(“Specified Employee”) for purposes of this Agreement and
any Prior Non-Grandfathered Compensation Arrangement and any compensation
arrangement that may hereafter be adopted by the Company in which the Holder may
participate (“Future Compensation Arrangement”) for the entire 12-month period
beginning on the “specified employee effective date”, which shall be the
January 1 that immediately follows such specified employee identification date,
unless the Board or Committee hereafter prescribes a different method of
identifying service providers who will be subject to the six month delay
required by Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”)(a
“Different Identification Method”) or elects a different specified employee
identification date or specified employee effective date or makes any other
election that may be made in accordance with Treasury Regulation section
1.409A-1(i) and the transition rules and official guidance under Code
Section 409A (a “Different Election”), in which case whether the Holder shall be
treated as a Specified Employee shall be determined in accordance with any such
Different Identification Method so prescribed and any such Different Election so
made by the Board or Committee. The Holder hereby irrevocably (i) consents to
any such Different Identification Method that the Committee or Board may
hereafter prescribe and any such Different Election that the Committee or Board
may hereafter make in accordance with that Treasury Regulation or otherwise in
accordance with Code Section 409A and the transition rules and official guidance
thereunder, for purposes of identifying the service providers who will be
subject to the Six Month Delay with respect to payments under this Agreement,
any Prior Non-Grandfathered Compensation Arrangement and any Future Compensation
Arrangement, and (ii) agrees that the Holder’s consent to any such Different
Identification Method or Different Election shall be as effective as if such
Different Identification Method or Different Election were fully set forth
herein, and (iii) waives any right s/he may have to consent to the Different
Identification Method or Different Election in question if for any reason the
Holder’s consent to such Different Identification Method or Different Election
is not legally effective.

 

Page 11 of 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BARNES GROUP INC. BY:  

 

  John R. Arrington   Senior Vice President-Human Resources

 

Page 12 of 12